Gunby, J.
The form in which a claim or debt is assigned is immaterial; an order by the assignor on his debtor, when notified *25to the latter, is a complete transfer of the debt. 12 M. 702; 14 An. 384. Even where the debtor refuses to accept or honor the order, its notification to him is effectual. 34 An. 604. In the assignment of debts, notice to the debtor is the counterpart of delivery in other sales.
2. Where defendant, who was a contractor employed by the railroad company, obtained supplies from intervenor and gave him an order on the company, directing that all the money due him at the end of each month, as long as Meyer continued to furnish him, should be paid over to Meyer by the railroad, and said order was accepted by the company, held : The funds in the hands of the company, earned .by defendant while he was furnished by Meyer, belonged to Meyer, and could not be garnisheed by the creditors of defendant.